,

                             UNITED STATES DISTRICT COURT                                       FILED
                             FOR THE DISTRICT OF COLUMBIA                                       MAY - 4 2009
DERIAN DOUGLAS HICKMAN                         )                                          NANCY MAYER WHITTINGTON CLERK
                                                                                                U.S. DISTRICT COURT'
                                               )
               Plaintiff,                      )
                                               )
        v.                                     )       Civil Action No.     U9 U816
                                               )
THE DEPARTMENT OF COMMERCE,                    )
                                               )
               Defendant.                      )


                                  MEMORANDUM OPINION

        This matter comes before the court on review of plaintiff's application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

        The Court has reviewed plaintiff's complaint, keeping in mind that a complaint filed by a

pro se litigant is held to a less stringent standard than is applied to a formal pleading drafted by a

lawyer. See Haines v. Kerner, 404 U.S. 519,520 (1972). Even pro se litigants, however, must

comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       The sole factual allegation set forth in the complaint is that plaintiff has not received
                                                                          --
"filings or payments" from the United States Patent and Trademark Office. Compi. Without

stating a basis for the claim, plaintiff seeks an award of at least $500 million for "royalties ... ,

also previous tax information from royalties and taxes paid, copys [sic] of all trademark filings,

copyright filings, patent filings." Id.

        As drafted, the complaint fails to comply with Rule 8(a) and, therefore, the pleading will

be dismissed without prejudice. An Order consistent with this Memorandum Opinion is issued

separately.